DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Amendment/Request for Reconsideration filed on 27 October 2022.
Claims 1 – 21 are pending.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9, 16, and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jenner (US 7,314,097 B2), in view of Potter (US 6,431,289 B1).
 
Regarding claim 1, Jenner discloses an electric driver drill (10, fig. 1), comprising: a motor (14, fig. 1); a spindle (460, fig. 1) configured to rotate with a rotational force transmitted from the motor; a clutch assembly (18, fig. 1) configured to disable transmission of the rotational force to the spindle in response to a rotational load on the spindle reaching a release value (Col. 11, ll. 1 – 25 describes a first intermediate torque applied against a first ring gear 310 and a clutch torque employed to resist rotation of a first ring gear 300 such that when the first intermediate torque exceeds the clutch torque, the first ring gear 310 rotates relative to a transmission sleeve 200 wherein ll. 32 – 37 describes the clutch assembly effectively limits an amount of torque that is transmitted through a transmission assembly 16 to an output spindle 460), and including an elastic member (722, fig. 8) configured to adjust the release value (Col. 11, ll. 50 – 55); and a change ring (762, fig. 8) configured to switch the clutch assembly from a clutch mode in which the clutch assembly is operable (Col. 11, ll. 1 – 37) to a nonclutch mode in which the clutch assembly is inoperable (Col. 11, ll. 38 – 57), wherein in the clutch mode, the elastic member elastically deforms to reduce the release value in response to the change ring being operated in a forward rotation direction (“counterclockwise rotation”) (Col. 11, ll. 10 – 15 describes positioning of a setting collar 762 of an adjustment mechanism 704 at a predetermined one of adjustment segments 772, 774 or 776 pushes a pin member 720 rearwardly in an actuator aperture 274, thereby compressing a follower spring 722 and producing a clutch force.  Fig. 8 shows that a counterclockwise rotation of the setting collar 762 decreasing a release value of the clutch assembly from a maximum setting 22 to a minimum setting 1 wherein the examiner deems when the setting collar 762 decreases the release value of the clutch assembly from the highest setting 22 to the lowest setting 1, the follower spring 722 expands or stretches to reduce the clutch force), and to increase the release value in response to the change ring being operated in a second rotation direction (Fig. 8 shows a clockwise rotation of a setting collar 762 increasing a release value of a clutch assembly in a clutch mode from a minimum setting 1 to a maximum setting 22 wherein the examiner deems when the setting collar 762 increases the release value of the clutch assembly from the highest setting 22 to the lowest setting 1, a follower spring 722 compresses to increase the clutch force),  the clutch assembly is configured to have a minimum release value which is a minimum value at which the clutch assembly disables transmission of the rotational force and a maximum release value which is a maximum value at which the clutch assembly disables transmission of the rotational force (Col. 13, ll. 5 – 15 describes a magnitude of a clutch force of a clutch assembly 18 may be set at a minimum clutch force (i.e., a force that can be associated with the adjustment segment 772) and a maximum clutch force (i.e., a force that can be associated with the adjustment segment 774) wherein ll. 32 – 37 describes the clutch assembly effectively limits an amount of torque that is transmitted through a transmission assembly 16 to an output spindle 460).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
Jenner does not explicitly disclose the change ring is operable in the forward rotation direction to switch the clutch assembly from the maximum release value to the minimum release value to the nonclutch mode.  That is, Jenner does not explicitly disclose a change ring 762 is operable in the counter-clockwise direction such that a pin member 720 travels from an adjustment segment 776 corresponding to a maximum clutch setting 22 to an adjustment segment 772 corresponding to a minimum clutch setting 1 and over an adjustment setting 778 to an adjustment setting 774 corresponding a nonclutch mode, as shown in fig. 9.
However, Potter teaches a change ring (762, fig. 29) is operable in a forward rotation direction (“counterclockwise”) to switch a clutch assembly (18, fig. 29) from a maximum release value to a minimum release value to a nonclutch mode (Col. 10, ll. 8 – 11 describes a magnitude of a clutch torque is dictated by a relative height of an adjustment segment 772, 774 or 776 that is in contact with a tip portion 732 of a pin member 720 wherein fig. 30 shows an adjustment segment 776 corresponding to the maximum clutch setting 22, an adjustment segment 772 corresponding to the minimum clutch setting 1, and an adjustment setting 774 corresponding a nonclutch mode.  Col. 19, ll. 8 – 32 describes an adjustment mechanism 704/change ring 762 is operable in the counter-clockwise direction such that a pin member 720 travels from an adjustment segment 776 corresponding to the maximum clutch setting 22 to an adjustment segment 772 corresponding to the minimum clutch setting 1, and over a ramp section 778 to an adjustment setting 774 corresponding a nonclutch mode, as shown in fig. 30).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the clutch assembly, as disclosed by Jenner, with a change ring is operable in a forward rotation direction to switch a clutch assembly from a maximum release value to a minimum release value to a nonclutch mode, as taught by Potter, with the motivation to provide a change ring rotatable through an angle of 360° that allows the user to conveniently change the clutch setting between a relatively high clutch setting and a relatively low clutch setting and vice versa (Col. 19, ll. 8 – 32).

Regarding claim 2, Jenner, as modified by Potter, discloses the invention as recited in claim 1.
Jenner further discloses the elastic member (722, fig. 8) includes a coil spring (722, fig. 8; col. 9, ll. 15 – 17; “compression spring”) stretchable in the clutch mode to reduce the release value in response to the change ring (762, fig. 8) being operated in the forward rotation direction (Col. 11, ll. 10 – 15 describes positioning of a setting collar 762 of an adjustment mechanism 704 at a predetermined one of adjustment segments 772, 774 or 776 pushes a pin member 720 rearwardly in an actuator aperture 274, thereby compressing a follower spring 722 and producing a clutch force.  Fig. 8 shows that a counterclockwise rotation of the setting collar 762 decreases a release value of a clutch assembly from a highest setting 22 to a lowest setting 1 wherein the examiner deems when the setting collar 762 decreases the release value of the clutch assembly from the highest setting 22 to the lowest setting 1, the follower spring 722 expands or stretches to reduce the clutch force), and compressible in the clutch mode to increase the release value in response to the change ring being operated in the backward rotation direction (Fig. 8 shows a clockwise rotation of the setting collar 762 increases the release value of the clutch assembly from the minimum setting 1 to the maximum setting 22 wherein the examiner deems when the setting collar 762 increases the release value of the clutch assembly from the highest setting 22 to the lowest setting 1, a follower spring 722 compresses to increase the clutch force).

Regarding claim 3, Jenner, as modified by Potter, discloses the invention as recited in claim 2.
Jenner further discloses a power transmission assembly (202, fig. 7) configured to transmit a rotational force generated by the motor (14, fig. 1) to the spindle (460, fig. 1) (Col. 11, ll. 1 – 5 and 32 – 37), including a planetary gear assembly (302, fig. 7) including an internal gear (310, figs. 7, 8) (Col. 6, ll. 35 – 44), and being configured to adjust the release value through adjustment of an elastic force applied from the coil spring to the internal gear (Col. 11, ll. 10 – 15 describes positioning of a setting collar 762 of an adjustment mechanism 704 at a predetermined one of adjustment segments 772, 774 or 776 pushes a pin member 720 rearwardly in an actuator aperture 274, thereby compressing a follower spring 722 and producing a clutch force wherein the clutch force of the following spring 722 is exerted on a first ring gear 310 by a follower 724 on a first ring gear 310).

Regarding claim 4, Jenner, as modified by Potter, discloses the invention as recited in claim 3.
Jenner further discloses the clutch assembly (18, fig. 1) includes a spring holder (720, fig. 8) holding the coil spring (722, fig. 8), and a clutch pin (724, fig. 8) configured to come in contact with the internal gear (310, fig. 8), and the coil spring (722, fig. 8) applies an elastic force to the internal gear (310, fig. 8) through the clutch pin (Col. 11, ll. 1 – 37 describes the force of a following spring 722 is exerted on a first ring gear 310 by a follower 724 on a first ring gear 310).

Regarding claim 5, Jenner, as modified by Potter, discloses the invention as recited in claim 4.
Jenner further discloses the spring holder (720, fig. 8) moves in response to an operation on the change ring (762, fig. 8), and the elastic force from the coil spring (722, fig. 8) is adjusted in response to movement of the spring holder (720) (Col. 11, ll. 10 – 15 describes positioning of a setting collar 762 of an adjustment mechanism 704 at a predetermined one of adjustment segments 772, 774 or 776 pushes a pin member 720 rearwardly in an actuator aperture 274, thereby compressing a follower spring 722 and producing a clutch force).

Regarding claim 6, Jenner, as modified by Potter, discloses the invention as recited in claim 3.
Jenner further discloses a clutching-off member (1704, fig. 8) movable between a rotation-permitting position for permitting rotation of the internal gear (310, fig. 8) and a rotation-restricting position for restricting rotation of the internal gear in response to an operation on the change ring (762, fig. 8) (Col. 11, ll. 50 – 57 describes in “drill position” and “hammer drill position”, a first adjustment structure 1760 of a second adjustment mechanism 1704 moving a pin member 1720 rearwardly so that the pin member 1720 engages locking features 1316. The pin member 1720 cooperates with the locking features 1316 to restrict rotation of a first ring gear 310 which deactivates the clutch mechanism.  The examiner deems when the second adjustment mechanism 1704 does not move the pin member 1720 rearwardly to restrict rotation of the first ring gear 310 as the claimed “rotation-permitting position” and further deems when the second adjustment mechanism 1704 moves the pin member 1720 rearwardly to restrict rotation of the first ring gear 310 as the claimed “rotation-restricting position”), and configured to be at the rotation-permitting position in the clutch mode and at the rotation-restricting position in the nonclutch mode (Col. 11, ll. 50 – 57 describes the second adjustment mechanism 1704 moves the pin member 1720 rearwardly to restrict rotation of first ring gear 310 in “drill position” and “hammer drill mode”, or the nonclutch mode.  Conversely, the second adjustment mechanism 1704 does not move the pin member 1720 rearwardly to restrict rotation of the first ring gear 310 in the clutch mode).

Regarding claim 7, Jenner discloses an electric driver drill (10, fig. 1), comprising: a motor (14, fig. 1); a spindle (460, fig. 1) configured to rotate with a rotational force transmitted from the motor; a clutch assembly (18, fig. 1) configured to disable transmission of the rotational force to the spindle in response to a rotational load on the spindle reaching a release value (Col. 11, ll. 1 – 25 describes a first intermediate torque applied against a first ring gear 310 and a clutch torque employed to resist rotation of the first ring gear 300 such that when the first intermediate torque exceeds the clutch torque, the first ring gear 310 rotates relative to a transmission sleeve 200 and ll. 32 – 37 describes a clutch effectively limits an amount of torque that is transmitted through a transmission assembly 16 to an output spindle 460), and including an elastic member (722, fig. 8) configured to adjust the release value (Col. 11, ll. 50 – 55); a clutching-off member (1704, fig. 8) movable to switch the clutch assembly between a clutch mode in which the clutch assembly is operable and a nonclutch mode in which the clutch assembly is inoperable (Col. 11, ll. 50 – 57 describes an second adjustment mechanism 1704 moves a pin member 1720 rearwardly to restrict rotation of a first ring gear 310 in “drill position” and “hammer drill mode”, or nonclutch mode.  Conversely, the second adjustment mechanism 1704 does not move the pin member 1720 rearwardly to restrict rotation of the first ring gear 310 in clutch mode); and a change ring (762, fig. 8) operable in a rotation direction to adjust at least one of the clutch assembly or the clutching-off member (Col. 11, ll. 10 – 15 describes positioning of a setting collar 762 of an adjustment mechanism 704 at a predetermined one of adjustment segments 772, 774 or 776 pushes a pin member 720 rearwardly in an actuator aperture 274, thereby compressing a follower spring 722 and producing a clutch force.  Fig. 8 shows that a counterclockwise rotation of the setting collar 762 decreases a release value of the clutch assembly from a maximum setting 22 to a minimum setting 1), wherein the elastic member elastically deforms, in the first range, to reduce the release value in response to the change ring being operated in a forward rotation direction (“counterclockwise rotation”) and to increase the release value in response to the change ring being operated in a backward rotation direction (Fig. 8 shows a clockwise rotation of the setting collar 762 increases the release value of the clutch assembly in clutch mode from the minimum setting 1 to the maximum setting 22) (Col. 9, l. 58 – col. 10, l. 2 and col. 11, ll. 25 – 37), the clutch assembly is configured to have a minimum release value which is a minimum value at which the clutch assembly disables transmission of the rotational force and a maximum release value which is a maximum value at which the clutch assembly disables transmission of the rotational force (Col. 13, ll. 5 – 15 describes a magnitude of a clutch force of a clutch assembly 18 may be set at a minimum clutch force (i.e., a force that can be associated with the adjustment segment 772) and a maximum clutch force (i.e., a force that can be associated with the adjustment segment 774) wherein ll. 32 – 37 describes the clutch assembly effectively limits an amount of torque that is transmitted through a transmission assembly 16 to an output spindle 460).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
Jenner does not explicitly disclose the change ring is operable in the forward rotation direction to switch the clutch assembly from the maximum release value to the minimum release value to the nonclutch mode.  That is, Jenner does not explicitly disclose a change ring 762 is operable in the counter-clockwise direction such that a pin member 720 travels from an adjustment segment 776 corresponding to a maximum clutch setting 22 to an adjustment segment 772 corresponding to a minimum clutch setting 1 and over an adjustment setting 778 to an adjustment setting 774 corresponding a nonclutch mode, as shown in fig. 9.
However, Potter teaches a change ring (762, fig. 29) is operable in a forward rotation direction (“counterclockwise”) to switch a clutch assembly (18, fig. 29) from a maximum release value to a minimum release value to a nonclutch mode (Col. 10, ll. 8 – 11 describes a magnitude of a clutch torque is dictated by a relative height of an adjustment segment 772, 774 or 776 that is in contact with a tip portion 732 of a pin member 720 wherein fig. 30 shows an adjustment segment 776 corresponding to the maximum clutch setting 22, an adjustment segment 772 corresponding to the minimum clutch setting 1, and an adjustment setting 774 corresponding a nonclutch mode.  Col. 19, ll. 8 – 32 describes an adjustment mechanism 704/change ring 762 is operable in the counter-clockwise direction such that a pin member 720 travels from an adjustment segment 776 corresponding to the maximum clutch setting 22 to an adjustment segment 772 corresponding to the minimum clutch setting 1, and over a ramp section 778 to an adjustment setting 774 corresponding a nonclutch mode, as shown in fig. 30) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Potter with the invention of Jenner, a counterclockwise rotation of the setting collar 762 would decrease a release value of a clutch assembly from the maximum setting 22 to the minimum setting 1 and further counterclockwise rotation of the setting collar 762 would move to the “hammer drill position” and “drill position” in nonclutch mode wherein a second adjustment mechanism 1704 moves a pin member 1720 rearwardly to restrict rotation of a first ring gear 310).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the clutch assembly, as disclosed by Jenner, with a change ring is operable in a forward rotation direction to switch a clutch assembly from a maximum release value to a minimum release value to a nonclutch mode, as taught by Potter, with the motivation to provide a change ring rotatable through an angle of 360° that allows the user to conveniently change the clutch setting between a relatively high clutch setting and a relatively low clutch setting and vice versa (Col. 19, ll. 8 – 32).

Regarding claim 8, Jenner, as modified by Potter, discloses the invention as recited in claim 7.
Jenner discloses the change ring (762, fig. 8) is operable to adjust the clutch assembly (18, fig. 1) by adjusting the release value (Col. 9, l. 58 – col. 10, l. 2 and col. 11, ll. 25 – 37), and is operable to adjust a position of the clutching-off member (1704, fig. 8) (Col. 11, ll. 50 – 57).

Regarding claim 9, Jenner, as modified by Potter, discloses the invention as recited in claim 8.
Jenner discloses a power transmission assembly (202, fig. 7) configured to transmit a rotational force generated by the motor (14, fig. 1) to the spindle (460, fig. 1) (Col. 11, ll. 1 – 5 and 32 – 37), and including a planetary gear assembly (302, fig. 7) including an internal gear (310, figs. 7, 8) (Col. 6, ll. 35 – 44), wherein the clutching-off member (1704, fig. 8) is movable between a rotation-permitting position for permitting rotation of the internal gear (310, fig. 8) and a rotation-restricting position for restricting rotation of the internal gear in response to an operation on the change ring (762, fig. 8) (Col. 11, ll. 50 – 57 describes in “drill position” and “hammer drill position”, a first adjustment structure 1760 of a second adjustment mechanism 1704 moving a pin member 1720 rearwardly so that the pin member 1720 engages locking features 1316. The pin member 1720 cooperates with the locking features 1316 to restrict rotation of a first ring gear 310 which deactivates the clutch mechanism.  The examiner deems when the second adjustment mechanism 1704 does not move the pin member 1720 rearwardly to restrict rotation of the first ring gear 310 as the claimed “rotation-permitting position” and further deems when the second adjustment mechanism 1704 moves the pin member 1720 rearwardly to restrict rotation of the first ring gear 310 as the claimed “rotation-restricting position”), is configured such that adjustment of the position of the clutching-off member includes adjustment between the rotation-permitting position and the rotation-restricting position (Col. 11, ll. 50 – 57 describes moving the pin member 1720 of the adjustment mechanism 1704 forward or rearward causing a rotation-permitting position and a rotation-restricting position, respectively), and is at the rotation-permitting position in the clutch mode and is at the rotation-restricting position in the nonclutch mode (Col. 11, ll. 50 – 57 describes the second adjustment mechanism 1704 moves the pin member 1720 rearwardly to restrict rotation of the first ring gear 310 in “drill position” and “hammer drill mode”, or nonclutch mode.  Conversely, the second adjustment mechanism 1704 does not move the pin member 1720 rearwardly to restrict rotation of the first ring gear 310 in clutch mode).

Regarding claim 16, Jenner, as modified by Potter, discloses the invention as recited in claim 1.
Jenner discloses a vibration assembly (19, fig. 3) configured to vibrate the spindle (460, fig. 1), and including a first cam (1902, fig. 3) surrounding the spindle, and a second cam (1906, fig. 3) rearward from the first cam and configured to come in contact with the first cam, wherein the change ring, the clutch assembly and the vibration assembly are configured such that the nonclutch mode (Col. 11, ll. 50 – 57 describes a second adjustment mechanism 1704 moves a pin member 1720 rearwardly to restrict rotation of a first ring gear 310 in “drill position” and “hammer drill mode”, or nonclutch mode) includes a vibration drill mode (“hammer drill mode”) in which the vibration assembly is operable and a drill mode (“drill mode”) in which the vibration assembly is inoperable (Col. 11, l. 58 – col. 12, l. 10) and the vibration drill mode and the drill mode are switched in response to an operation on the change ring in the nonclutch mode (Col. 11, ll. 50 – 57).

Regarding claim 19, Jenner discloses an electric driver drill (10, fig. 1), comprising: a motor (14, fig. 1); a spindle (460, fig. 1) rotatable with a rotational force transmitted from the motor; a clutch assembly (18, fig. 1) configured to disable transmission of the rotational force to the spindle in response to a rotational load on the spindle reaching a release value (Col. 11, ll. 1 – 25 describes a first intermediate torque applied against a first ring gear 310 and a clutch torque employed to resist rotation of a first ring gear 300 such that when the first intermediate torque exceeds the clutch torque, the first ring gear 310 rotates relative to a transmission sleeve 200 wherein ll. 32 – 37 describes the clutch assembly effectively limits an amount of torque that is transmitted through a transmission assembly 16 to an output spindle 460), and including an elastic member (722, fig. 8) configured to adjust the release value (Col. 11, ll. 50 – 55); a vibration assembly (19, fig. 3) configured to vibrate the spindle and including a first cam (1902, fig. 3) surrounding the spindle, and a second cam (1906, fig. 3) rearward from the first cam and configured to come in contact with the first cam; and a rotatable change ring (762, fig. 8) configured to adjust the clutch assembly in response to being operated in a first rotation range (772, 776, fig. 9) and to adjust the vibration assembly in response to being operated in a second rotation range (774, fig. 9) adjacent to the first rotation range, wherein the elastic member is configured to elastically deform, in the first range, to reduce the release value in response to the change ring being operated in a forward rotation direction (“counterclockwise rotation”) (Col. 11, ll. 10 – 15 describes positioning of a setting collar 762 of an adjustment mechanism 704 at a predetermined one of adjustment segments 772, 774 or 776 pushes a pin member 720 rearwardly in an actuator aperture 274, thereby compressing a follower spring 722 and producing a clutch force.  Fig. 8 shows that a counterclockwise rotation of the setting collar 762 decreasing a release value of the clutch assembly from a maximum setting 22 to a minimum setting 1 wherein the examiner deems when the setting collar 762 decreases the release value of the clutch assembly from the highest setting 22 to the lowest setting 1, the follower spring 722 expands or stretches to reduce the clutch force), and increase the release value in response to the change ring being operated in a backward rotation direction (Fig. 8 shows a clockwise rotation of the setting collar 762 increasing the release value of the clutch assembly from the minimum setting 1 to the maximum setting 22 wherein the examiner deems when the setting collar 762 increases the release value of the clutch assembly from the maximum setting 22 to the minimum setting 1, a follower spring 722 compresses to increase the clutch force), the clutch assembly is configured to have a minimum release value which is a minimum value at which the clutch assembly disables transmission of the rotational force and a maximum release value which is a maximum value at which the clutch assembly disables transmission of the rotational force (Col. 13, ll. 5 – 15 describes a magnitude of a clutch force of a clutch assembly 18 may be set at a minimum clutch force (i.e., a force that can be associated with the adjustment segment 772) and a maximum clutch force (i.e., a force that can be associated with the adjustment segment 774) wherein ll. 32 – 37 describes the clutch assembly effectively limits an amount of torque that is transmitted through a transmission assembly 16 to an output spindle 460).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
Jenner does not explicitly disclose the change ring is operable in the forward rotation direction to switch the clutch assembly from the maximum release value to the minimum release value to the nonclutch mode.  That is, Jenner does not explicitly disclose a change ring 762 is operable in the counter-clockwise direction such that a pin member 720 travels from an adjustment segment 776 corresponding to a maximum clutch setting 22 to an adjustment segment 772 corresponding to a minimum clutch setting 1 and over an adjustment setting 778 to an adjustment setting 774 corresponding a nonclutch mode, as shown in fig. 9.
However, Potter teaches a change ring (762, fig. 29) is operable in a forward rotation direction (“counterclockwise”) to switch a clutch assembly (18, fig. 29) from a maximum release value to a minimum release value to a nonclutch mode (Col. 10, ll. 8 – 11 describes a magnitude of a clutch torque is dictated by a relative height of an adjustment segment 772, 774 or 776 that is in contact with a tip portion 732 of a pin member 720 wherein fig. 30 shows an adjustment segment 776 corresponding to the maximum clutch setting 22, an adjustment segment 772 corresponding to the minimum clutch setting 1, and an adjustment setting 774 corresponding a nonclutch mode.  Col. 19, ll. 8 – 32 describes an adjustment mechanism 704/change ring 762 is operable in the counter-clockwise direction such that a pin member 720 travels from an adjustment segment 776 corresponding to the maximum clutch setting 22 to an adjustment segment 772 corresponding to the minimum clutch setting 1, and over a ramp section 778 to an adjustment setting 774 corresponding a nonclutch mode, as shown in fig. 30) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Potter with the invention of Jenner, a counterclockwise rotation of the setting collar 762 would decrease a release value of a clutch assembly from the maximum setting 22 to the minimum setting 1 and further counterclockwise rotation of the setting collar 762 would move to the “hammer drill position” and “drill position” in nonclutch mode wherein a second adjustment mechanism 1704 moves a pin member 1720 rearwardly to restrict rotation of a first ring gear 310).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the clutch assembly, as disclosed by Jenner, with a change ring is operable in a forward rotation direction to switch a clutch assembly from a maximum release value to a minimum release value to a nonclutch mode, as taught by Potter, with the motivation to provide a change ring rotatable through an angle of 360° that allows the user to conveniently change the clutch setting between a relatively high clutch setting and a relatively low clutch setting and vice versa (Col. 19, ll. 8 – 32).

Regarding claim 20, Jenner, as modified by Potter, discloses the invention as recited in claim 19.
Jenner further discloses the change ring (762, fig. 8) is operable to adjust the clutch assembly (18, fig. 1) by adjusting the release value (Col. 11, ll. 1 – 37), and is operable to adjust the vibration assembly (19, fig. 3) by vibrating or not vibrating the spindle (460, fig. 1) (Col. 11, l. 58 – col. 12, l. 6).

Allowable Subject Matter
Claims 10 – 15, 17 – 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        9 December 2022

/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731